Citation Nr: 1436549	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-48 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for complex regional pain syndrome, type II, of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1975 to December 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Montgomery, Alabama.

The appellant requested a hearing before the Board and this hearing was scheduled for April 2011.  However, the appellant failed to appear for this hearing and has not presented good cause for doing so.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2013).

Clarification of Issue on Appeal

A September 1992 Rating Decision denied the Veteran entitlement to service connection for a right leg wound, including a gunshot wound.  The Veteran currently claims that his complex regional pain syndrome, type II, of the right lower extremity was caused by a cast he was placed in during active service that did not allow his leg to swell.  Veteran's Statement April 2007, Notice of Disagreement May 2008.  As such, the Board is limited to addressing entitlement to direct service connection for complex regional pain syndrome, type II, of the right lower extremity.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for complex regional pain syndrome, type II, of the right lower extremity.  The Veteran has not yet been provided a VA examination to address his service connection claim.  The VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the current diagnosis of complex regional pain syndrome, the Veteran's in-service treatment for problems with his right lower extremity, and the fact the Veteran's complex regional pain syndrome is concentrated in his right lower extremity, the Veteran must be provided a VA examination to determine whether his complex regional pain syndrome, type II, of the right lower extremity relates to his active service.  Service Treatment Records, 1994 through 2001 Southeast Alabama Medical Center Treatment Records.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to address the etiology of his currently diagnosed complex regional pain syndrome, type II, of the right lower extremity.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that Veteran's complex regional pain syndrome, type II, of the right lower extremity is etiologically related to the Veteran's active military service?  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



